DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/9/2022. Claims 1, 3-12, and 14-18 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 9 of Applicant Arguments/Remarks, filed 8/9/2022, with respect to claim objections and drawing objections have been fully considered and are persuasive.  All claim objections and drawing objections have been withdrawn. 

Response to Arguments
Applicant's arguments, see page 10 of Applicant Arguments/Remarks, filed 8/9/2022, have been fully considered but they are not persuasive. The Applicant has argued that the Gu reference does not disclose the amended limitation, “the required power is based on the grade”, however the Examiner respectfully disagrees.  Gu discloses a prediction system 218 which determines a required power for a vehicle by using data from state engine 206, state engine 206 having acquired data such as route data 222.  One of ordinary skill in the art would be aware that information pertaining to route data may include distances, elevation changes, toll availability, and speed limits, to name a few.
Applicant’s arguments, see pages 10-11 of Applicant Arguments/Remarks, filed 8/9/2022, with respect to the rejection(s) of claim 1, under 35 U.S.C. 103, specifically that Kawale does not teach or suggest “a value for the predefined threshold decreases as the load increases” as previously presented in claim 2, have been fully considered and but are not persuasive.  However, in light of the scope changing amendments present within independent claim 1, and to further strengthen the previous rejection, a new ground(s) of rejection is made in view of Follen et al. (US-2017/0080919).
Applicant’s arguments, see page 11 of Applicant Arguments/Remarks, filed 8/9/2022, with respect to amended claim 17 have been considered but are but are not persuasive.  The Applicant has argued that none of the cited references disclose or teach “using the weather condition to calculate an operating temperature [of the battery] and so as to calculate the minimum speed”, however the Examiner respectfully disagrees.
As previously cited, Gu discloses the collection of data to use for the generation of estimated values (see Gu at least [0045]-[0046], [0048], and [0038]).  Data that is collected may include battery temperature information and environmental condition information, such as from a weather service.  This collected data is then manipulated by a neural network to generate estimated values such as an operating temperature of one or more components of the vehicle.
Regarding the calculation of a minimum speed, Gu discloses the generation of a present characteristic value (such as a velocity) that corresponds to a present operational characteristic (such as a battery temperature), and as such it would be logical to provide a range of velocities, since the measurements would be correlate to different temperatures (see Gu at least Fig 3A, [0036], and [0046]).
Applicant’s arguments, see page 11 of Applicant Arguments/Remarks, filed 8/9/2022, with respect to amended claim 18 have been fully considered and but are not persuasive.  However, in light of the scope changing amendments present within independent claim 17, and to further strengthen the previous rejection, a new ground(s) of rejection is made in view of Follen et al. (US-2017/0080919).
Applicant’s arguments, see pages 11-12 of Applicant Arguments/Remarks, filed 8/9/2022, with respect to amended claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended on 8/9/2022 to recite “…responsive to the road climb having a grade less than the predefined threshold, do not output the autonomous driving instruction…” in the final limitation.  After searching the instant specification, there is no support for this limitation, specifically with respect to the terms “less”, “threshold”, or “predefined” and will therefore be rejected as new matter.
Claims 3-9 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US-2020/0218270; hereinafter Gu; already of record) in view of Kawale et al. (US-2021/0054926; hereinafter Kawale; already of record) and Follen et al. (US-2017/0080919; hereinafter Follen), and further in view of Alpman et al. (US-2018/0134292; hereinafter Alpman).
Regarding claim 1, Gu discloses a vehicle powered by a traction battery (see Gu at least Abs and [0003]), comprising: 
one or more controllers (see Gu at least [0036] and [0044]), programmed to 
… 
verifying available wheel power is greater than required power (see Gu at least [0036], [0048], and [0050] where a neural network utilizes data such as velocity and battery levels to determine if a vehicle can complete a journey) … output an autonomous driving instruction such that the vehicle enters (see Gu at least [0044] and [0050] which details the autonomous traversal of a route) … wherein the required power is based on the grade (see Gu at least [0036], [0039], and [0042] where operational data is input to the neural network and used for battery state of charge predictions), a load of the vehicle (see Gu at least [0036], [0039], and [0042] where operational data is input to the neural network and used for battery state of charge predictions), and … speed (see Gu at least [0036], [0039], and [0042] where operational data is input to the neural network and used for battery state of charge predictions), and … 
…
However, Gu does not explicitly disclose the following:
…responsive to a road climb having a grade greater than a predefined threshold on a route…
…complete the road climb at a minimum speed … traverses the road climb at the minimum speed … the required power is based on minimum speed, and a value for the predefined threshold decreases as the load increases…
…responsive to the road climb having a grade less than the predefined threshold, do not output the autonomous driving instruction…
Kawale, in the same field of endeavor, teaches the following:
…responsive to a road climb having a grade greater than a predefined threshold on a route (see Kawale at least [0029]-[0031] and Fig 4)…
…complete the road climb at a minimum speed (see Kawale at least Fig 5 and [0033]) … traverses the road climb at the minimum speed (see Kawale at least [0033]) … the required power is based on minimum speed (see Kawale at least [0033], Fig 5, and [0024]) and a value for the predefined threshold decreases as the load increases (see Kawale at least [0042]-[0046])… 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of a vehicle as disclosed by Gu with road climb identification qualities such as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu, for additional battery life monitoring (see Kawale at least [0005] and [0021]).
While Kawale teaches the following limitation, an additional citation has been referenced, as described above in the Response to Arguments section, that more explicitly discloses the content of the limitation:
…a value for the predefined threshold decreases as the load increases…
Additionally, Neither Gu nor Kawale explicitly disclose or teach the following:
…responsive to the road climb having a grade less than the predefined threshold, do not output the autonomous driving instruction…
Follen, in the same field of endeavor, teaches the following:
…a value for the predefined threshold decreases as the load increases (see Follen at least [0043])…
	…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road climb identification qualities such as taught by Gu in view of Kawale with a variable hill grade interpretation such as taught by Follen to properly implement the desired controls according to a route’s characteristics (see Follen at least [0004]-[0006]).
Neither Gu nor Kawale nor Follen explicitly disclose or teach the following:
…responsive to the road climb having a grade less than the predefined threshold, do not output the autonomous driving instruction…
Alpman, in the same field of endeavor, teaches the following:
…responsive to the road climb having a grade less than the predefined threshold, do not output the autonomous driving instruction (see Alpman at least [0026]-[0029] and Fig 2a)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road climb vehicle as taught by Gu in view of Kawale and Follen with variable autonomous assistance functions dependent on a road grade such as taught by Alpman for the benefit of refining vehicle controls to achieve optimal conditions for the vehicle and user, alike (see Alpman at least [0006]-[0007]).
Regarding claim 3, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 1, wherein the one or more controllers are further programmed to verify an availability of the minimum speed (see Gu at least [0038], [0042], [0046], and [0048]) around the road climb (see Kawale at least [0033] and Fig 5) using weather (see Gu at least [0038], [0042], [0046], and [0048] where a vehicle collects environmental data, such as weather, to use as an input to the neural network along with other data associated with the vehicle, such as a vehicle’s speed as described in operation 306.  Data that is input to the neural network model is then manipulated to provide estimates of the corresponding inputs.  After the data input(s) are manipulated, the neural network communicates the results to a vehicle computing system), traffic (see Follen at least [0018]-[0019], [0032], and [0040]), and regulation data received from a cloud server (see Follen at least [0018]-[0019], [0032], and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controllers of a vehicle as taught by Gu in view of Kawale and Follen and Alpman with road climb identification qualities as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu in view of Kawale and Follen and Alpman, for the benefit of additional battery life monitoring (see Kawale at least [0005] and [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controllers of a vehicle as taught by Gu in view of Kawale and Follen and Alpman with updated information such as traffic and regulation data such as taught by Follen for the benefit of updating the surrounding data points of the vehicle to ensure control functions are accurate according to the surroundings (see Follen at least [0007]).
Regarding claim 4, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 1, wherein the one or more controllers are further programmed to, responsive to verifying the available wheel power is insufficient to complete the road climb, calculate an alternative route (see Gu at least [0032]-[0033] which describes a neural network generating an estimated value indicative of a vehicle’s power levels, the vehicle then configuring a reroute if the vehicle’s current power levels are insufficient to complete a route).  
Regarding claim 5, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 1, wherein the one or more controllers are further programmed to 
predict an operating state of charge (SoC) and an operating temperature of the traction battery (see Gu at least [0031]-[0032] and [0045]-[0048]) upon arriving at the road climb (see Kawale at least [0033]); and 
measure a current SoC and current temperature of the traction battery (see Gu at least [0045] where a current SoC is measured as a range of operational characteristic values, and current battery temperature is measured as a property of a component of the vehicle), wherein the operating SoC of the traction battery is predicted using the current SoC and a driving distance from the road climb (see Gu at least [0045]-[0046], [0048], and [0038] which details the collection of data (current SoC in operation 304 and distance traveled in operation 306), followed by the generation of estimated values, such as an operating SoC.  Route data 222 is stored at the vehicle computing system 232, which is utilized in the neural network model prediction system 218 in addition to operational data), and the operating temperature of the traction battery is predicted using the current temperature and a weather condition around the road climb received from a cloud server (see Gu at least [0045]-[0046], [0048], and [0038] which details the collection of data (current battery temperature in operation 304 and environmental conditions in operation 304), followed by the generation of estimated values, such as an operating temperature.  Environmental data 216 encompasses information from weather services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controllers of a vehicle as taught by Gu in view of Kawale and Follen and Alpman with road climb identification qualities such as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu in view of Kawale and Follen and Alpman, for the benefit of additional battery life monitoring (see Kawale at least [0005] and [0021]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale, Follen, and Alpman as applied to claim 5 above, and further in view of Schruth (US-2019/0111794; already of record).
Regarding claim 6, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 5, wherein the one or more controllers are further programmed to, responsive to detecting the traction battery is being charged by a charger … predict the operating SoC further using a charging power of the charger (see Gu at least [0039], [0041], and [0051] which details data inputs (measurement data from the charging station computing device 226) that indicate a state of the vehicle, which are then utilized by the neural network 218 to provide estimated values, such as an operating SoC for the battery).
However, neither Gu nor Kawale nor Follen nor Alpman explicitly disclose or teach …the traction battery is being charged by a charger while the vehicle is in a loading mode…
Schruth, in the same field of endeavor, teaches …the traction battery is being charged by a charger while the vehicle is in a loading mode (see Schruth at least [0027])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller capable of predicting the operating SoC as taught by Gu in view of Kawale, Follen, and Alpman with a charging mode which takes place during a loading mode as taught by Schruth to avoid undesirably long down times which would otherwise occur at charging stations (see Schruth at least [0005]).
Regarding claim 7, Gu in view of Kawale, Follen, Alpman, and Schruth teach the vehicle of claim 6, wherein the one or more controllers are further programmed to calculate a loading time to load the vehicle (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined), and calculate an optimal load to complete the road climb using the operating SoC (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a state of charge, considering current operational data (such as a vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined) and the loading time (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller capable of calculating an optimal load as disclosed by taught by Gu in view of Kawale, Follen, Alpman, and Schruth with a determined loading time as taught by Schruth to avoid spending time at a remote charging station and instead allotting more time at a loading station that functions as a charging station (see Schruth at least [0005] and [0011]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale, Follen, and Alpman as applied to claim 5 above, and further in view of Oldridge (US-2016/0318501; already of record).
Regarding claim 8, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 5, wherein the one or more controllers are further programmed to … calculate an optimal load using the operating SoC (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a state of charge, considering current operational data (such as a vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined), the operating temperature of the traction battery (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a battery’s temperature, considering current operational data (such as a battery temperature and vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined), and … 
However, neither Gu nor Kawale nor Follen nor Alpman explicitly disclose or teach the following:
…responsive to detecting the traction battery is not being charged while the vehicle is in a loading mode … calculate an optimal load using … the grade of the road.
Oldridge, in the same field of endeavor, teaches …responsive to detecting the traction battery is not being charged while the vehicle is in a loading mode (see Oldridge at least [0021] which describes the operation of a door that leads to the adjustment of a vehicle load, while the vehicle’s battery is not being charged) … calculate an optimal load using … the grade of the road (see Oldridge at least [0052] and Fig 4 where an operator may determine the optimal load for a vehicle given a road’s grade and available battery power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimal load of a vehicle as taught by Gu in view of Kawale, Follen, and Alpman with a manipulation to result in an optimal load for a given slope such as taught by Oldridge to properly regulate the amount of power provided to the vehicle (see Oldridge at least [005] and [0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale, Follen, and Alpman as applied to claim 1 above, and further in view of Turudic (US-2012/0119573; already of record).
Regarding claim 9, Gu in view of Kawale and Follen and Alpman teach the vehicle of claim 1.  However, neither Gu nor Kawale nor Follen nor Alpman explicitly disclose or teach the available wheel power is 85% to 90% of available battery power.  
Turudic, in the same field of endeavor, teaches …the available wheel power is 85% to 90% of available battery power (see Turudic at least [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Gu in view of Kawale, Follen, and Alpman with a means for obtaining up to 85% efficiency at the vehicle’s drivetrain such as taught by Turudic to improve upon a standard gear transmission which is typically not as efficient, which in turn would prevent the optimal use of a battery’s state of charge by energy losses via friction (see Turudic at least [0017] and [0024]).

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale and Follen.
 Regarding claim 10, Gu discloses a method for a vehicle powered by a traction battery (see Gu at least Abs and [0003]), comprising: 
measuring a vehicle load via a load sensor (see Gu at least [0036] operational data 234); 
calculating a delivery route using a delivery mission wirelessly received (see Gu at least [0038]); 
…calculating a required power to complete the road grade with the vehicle load (see Gu at least [0042] where a prediction system can output an estimated value representative of a state of energy estimate, which is equal to a value needed to reach a final location); 
obtaining a weather condition around the road grade from a cloud server (see Gu at least [0038], [0042], [0046], and [0048]); 
predicting an operating SoC and an operating temperature for the traction battery (see Gu at least [0045]-[0048])… 
predicting an available battery power using the operating SoC and the operating temperature of the traction battery (see Gu at least [0031]-[0032] and [0045]-[0048]); 
estimating an available wheel power using the available battery power (see Gu at least [0036], [0039], and [0042] where model 218 may provide an accurate estimate of a battery’s state of charge (by utilizing data which  represents power of an operational component along with battery power), which may be directly proportional to an available wheel power); 
responsive to verifying the available wheel power is sufficient to complete the road grade by comparing the available wheel power with the required power, outputting a driving instruction (see Gu at least [0044] and [0050] which describes autonomous function throughout a voyage upon determining an estimated value (battery state of charge which may be directly proportional to an available wheel power) allows a vehicle to maneuver the voyage without stopping), wherein the required power is based on the grade (see Gu at least [0036], [0039], and [0042] where route data is utilized to determine a state of charge estimate), the vehicle load (see Gu at least [0036], [0039], and [0042] where factors such as weight are utilized to determine a state of charge estimate), and a minimum speed (see Gu at least [0036], [0039], and [0042] where factors such as velocity are utilized to determine a state of charge estimate), and … 
verifying an availability of the minimum speed … using weather (see Gu at least [0038], [0042], [0046], and [0048] where a vehicle collects environmental data, such as weather, to use as an input to the neural network along with other data associated with the vehicle, such as a vehicle’s speed as described in operation 306.  Data that is input to the neural network model is then manipulated to provide estimates of the corresponding inputs.  After the data input(s) are manipulated, the neural network communicates the results to a vehicle computing system)… 
However, Gu does not explicitly disclose the following:
…responsive to identifying a road grade greater than a predefined threshold on the delivery route…
…upon arriving at the road grade…
…a value for the predefined threshold decreases as the load increases…
…at the road grade … using traffic, and regulation data received from the cloud server.
Kawale, in the same field of endeavor, teaches the following:
…responsive to identifying a road grade greater than a predefined threshold on the delivery route (see Kawale at least [0029]-[0031] and Fig 4)…
…upon arriving at the road grade (see Kawale at least [0033] and Fig 5; which describes control operations predicted based upon upcoming route changes)…
…a value for the predefined threshold decreases as the load increases (see at least [0042]-[0046])…
…at the road grade (see Kawale at least [0033] and Fig 5; which describes control operations predicted based upon upcoming route changes)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Gu with road climb identification qualities such as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu in view of Kawale and Follen and Alpman, for the benefit of additional battery life monitoring (see Kawale at least [0005] and [0021]).
Similar to the analogous material of that in claim 1, while Kawale teaches the following limitation, an additional citation has been referenced, as described above in the Response to Arguments section, that more explicitly discloses the content of the limitation:
…a value for the predefined threshold decreases as the load increases…
Additionally, neither Gu nor Kawale explicitly disclose or teach the following:
…using traffic, and regulation data received from the cloud server.
Follen, in the same field of endeavor, teaches the following:
…a value for the predefined threshold decreases as the load increases (see Follen at least [0043])…
…using traffic (see Follen at least [0018]-[0019], [0032], and [0040]), and regulation data received from the cloud server (see Follen at least [0018]-[0019], [0032], and [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Gu in view of Kawale with updated information such as traffic and regulation data such as taught by Follen for the benefit of updating the surrounding data points of the vehicle to ensure control functions are accurate according to the surroundings.  Variable hill grade interpretations such as taught by Follen also allow for the proper implementation of desired controls according to a route’s characteristics (see Follen at least [0004]-[0007]).
Regarding claim 11, Gu in view of Kawale and Follen teach the method of claim 10 further comprising selecting a value for the predefined threshold based on the vehicle load such that as the vehicle load increases the value for the predefined threshold decreases (see Follen at least [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the road climb identification qualities such as taught by Gu in view of Kawale and Follen with a variable hill grade interpretation such as taught by Follen to properly implement the desired controls according to a route’s characteristics (see Follen at least [0004]-[0006]).
Regarding claim 12, Gu in view of Kawale and Follen teach the method of claim 10 further comprising calculating a minimum speed for the vehicle to complete the road grade (see Kawale at least [0024] and [0033] which describes gear changes to achieve a desired speed, while monitoring a minimum speed throughout the hill climb).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Gu in view of Kawale and Follen with a minimum speed calculation such as taught by Kawale to achieve a desired movement with hill grades taken into consideration (see Kawale at least [0005]).
Regarding claim 14, Gu in view of Kawale and Follen teach the method of claim 10, further comprising, responsive to verifying the minimum speed is available, outputting the minimum speed via the driving instruction (see Kawale at least [0024] and [0033] which describes gear changes to achieve a desired speed, while monitoring a minimum speed throughout the hill climb).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Gu in view of Kawale and Follen with a minimum speed commands such as taught by Kawale to achieve a desired movement with hill grades taken into consideration (see Kawale at least [0005]).
Regarding claim 15, Gu in view of Kawale and Follen teach the method of claim 14 further comprising performing an autonomous driving using the driving instruction (see Gu at least [0044] and [0050] which details the autonomous traversal of a route).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale, and Follen, as applied to claim 10 above, and further in view of Turudic.
Regarding claim 16, Gu in view of Kawale and Follen teach the method of claim 10.  However, neither Gu nor Kawale nor Follen explicitly disclose or teach the available wheel power is 85% to 90% of the available battery power.  
Turudic, in the same field of endeavor, teaches the available wheel power is 85% to 90% of the available battery power (see Turudic at least [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as taught by Gu in view of Kawale, and Follen with a means for obtaining up to 85% efficiency at the vehicle’s drivetrain such as taught by Turudic to improve upon a standard gear transmission which is typically not as efficient, which in turn would prevent the optimal use of a battery’s state of charge by energy losses via friction (see Turudic at least [0017] and [0024]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale and Schruth.
Regarding claim 17, Gu discloses a non-transitory computer-readable medium, comprising instructions (see Gu at least Abs), when executed by a controller of a vehicle, make the vehicle: 
responsive to receiving a delivery mission, plan a delivery route (see Gu at least [0028] and [0033]); 
… 
responsive to detecting a traction battery is being charged by a charger … predict an operating SoC using a current SoC and a charging power of the charger (see Gu at least [0039], [0041], and [0051] which details data inputs (measurement data from the charging station computing device 226) that indicate a state of the vehicle, which are then utilized by the neural network 218 to provide estimated values, such as an operating SoC for the battery); 
… 
calculate an optimal load to complete the road condition using the operating SoC (see Gu at least [0036] and [0042] which describe prediction system 218 outputting an estimated value that indicates a state of charge, considering current operational data (such as a vehicle’s weight), is capable of achieving a destination.  Additional adjustments to operational components of the vehicle may allow the vehicle to arrive at a destination at an earlier time than previously determined)… 
obtain a weather condition around the road condition from a cloud server (see Gu at least [0038], [0042], [0046], and [0048]); 
calculate an operating temperature of the traction battery using the weather condition (see Gu at least [0045]-[0046], [0048], and [0038] which details the collection of data (current battery temperature in operation 304 and environmental conditions in operation 304), followed by the generation of estimated values, such as an operating temperature.  Environmental data 216 encompasses information from weather services); 
calculate a minimum speed to complete the road condition using the operating temperature of the traction battery (see Gu at least [0036], [0046], and Fig 3A); and 
output a driving instruction indicative of the minimum speed (see Gu at least [0044], [0046], and [0050] which details the autonomous traversal of a route according to operational characteristics).  
However, Gu does not explicitly disclose the following:
…identify a predefined road condition on the delivery route…
	… traction battery is being charged by a charger while the vehicle is in a loading mode…
…calculate a loading time to load the vehicle…
…calculate an optimal load to complete the road condition using … the loading time…
Kawale, in the same field of endeavor, teaches the following:
…identify a predefined road condition on the delivery route (see Kawale at least [0026])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery route planning as disclosed by Gu with a road condition such as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu, for additional battery life monitoring (see Kawale at least [0005] and [0021]).
Neither Gu nor Kawale explicitly disclose or teach the following:
	…traction battery is being charged by a charger while the vehicle is in a loading mode…
…calculate a loading time to load the vehicle…
…calculate an optimal load to complete the road condition using … the loading time…
Schruth, in the same field of endeavor, teaches the following:
	… traction battery is being charged by a charger while the vehicle is in a loading mode (see Schruth at least [0027])…
…calculate a loading time to load the vehicle (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined)…
…calculate an optimal load to complete the road condition using … the loading time (see Schruth at least [0027] where vehicle loading and desired state of charge are linked in that depending on one or both variables, the time while connected to the loading dock can be determined)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the delivery route planning such as taught by Gu in view of Kawale with a loading mode and loading time consideration such as taught by Schruth to properly allocate time along the duration of the route (see Schruth at least [0005] and [0011]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kawale and Schruth as applied to claim 17 above, and further in view of Follen.
Regarding claim 18, Gu in view of Kawale and Schruth teach the non-transitory computer-readable medium of claim 17, wherein the road condition includes a road grade greater than a predefined threshold (see Kawale at least [0029]-[0031] and Fig 4), the non-transitory computer-readable medium further comprising instructions (see Kawale at least [0079]), when executed by the controller of the vehicle, make the vehicle to select a value for the predefined threshold based on the vehicle load such that as the vehicle load increases the value for the predefined threshold decreases (see Kawale at least [0042]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the delivery route planning as taught by Gu in view of Kawale and Schruth with a road condition such as taught by Kawale to allow for predictions regarding the slope of the road and the vehicle’s speed, supplemental to the predictions already performed by the controllers disclosed by Gu, for additional battery life monitoring (see Kawale at least [0005] and [0021]).
However, while Kawale teaches the consideration of a loss of speed according to a vehicle’s weight and an identified road grade, it is not explicit that Gu nor Kawale nor Schruth select a value for the predefined threshold according to this consideration.
Follen, in the same field of endeavor, teaches the following:
…make the vehicle to select a value for the predefined threshold based on the vehicle load such that as the vehicle load increases the value for the predefined threshold decreases (see Follen at least [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the road climb identification qualities such as taught by Gu in view of Kawale and Schruth with a variable hill grade interpretation such as taught by Follen to properly implement the desired controls according to a route’s characteristics (see Follen at least [0004]-[0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/12/2022